NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

DEUTSCHE RESIDENTIAL                 )
MORTGAGE, CO.,                       )
                                     )
            Appellant,               )
                                     )
v.                                   )                 Case No. 2D17-4136
                                     )
ORLANDO REALTY GROUP, LLC;           )
WILMINGTON SAVINGS FUND              )
SOCIETY, FSB, as Trustee of Stanwich )
Mortgage Loan Trust B; DAVID G.      )
KAPES; UNKNOWN SPOUSE; THE           )
RAM-SEA II CONDOMINIUM               )
ASSOCIATION, INC.; PARKES            )
INVESTMENTS, LLC; and OUTBIDYA,      )
INC.,                                )
                                     )
            Appellees.               )
___________________________________)

Opinion filed July 6, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack St. Arnold, Judge.

Thomas A. Burns of Burns, P.A., Tampa,
for Appellant.

Brian T. Anderson of Schatt Hesser
McGraw, Ocala, for Appellee Orlando
Realty Group.

Christian Gendreau of Storey Law Group,
P.A., Orlando, for Appellee Wilmington
Savings.
Scott B. Tankel of Tankel Law Group,
Dunedin, for Appellee Ram-Sea II
Condominium Association.

Roy C. Skelton, Clearwater, for Appellees
Parkes Investments and Outbidya.

No appearance for remaining Appellees.



PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.




                                            -2-